UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2160


LILIANA MEKTESHEVA,
                                                         Petitioner,

          versus

JOHN ASHCROFT, Attorney General,

                                                         Respondent.
--------------------------------

AMERICAN IMMIGRATION LAW FOUNDATION,

                               Amicus Curiae Supporting Petitioner.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-897-166)


Submitted:   June 30, 2004                 Decided:   August 6, 2004


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leah W. Hurwitz, LAW OFFICES OF LEAH W. HURWITZ, San Diego,
California, for Petitioner.   Robert D. McCallum, Jr., Assistant
Attorney General, Richard M. Evans, Assistant Director, Paul
Fiorino, Office of Immigration Litigation, Civil Division,
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. Mary A.
Kenney, Nadine K. Wettstein, Beth Werlin, AMERICAN IMMIGRATION LAW
FOUNDATION, Washington, D.C., for Amicus Curiae Supporting
Petitioner.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Liliana Mektesheva, a native and citizen of Kazakhstan,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion a decision of the immigration

judge denying her application for asylum, withholding of removal,

and relief under the Convention Against Torture.*            We have reviewed

the record and the decision of the immigration judge, designated by

the   Board    as   the   final    agency   determination,    and   hold   that

substantial evidence supports the immigration judge’s conclusion

that Mektesheva failed to establish the past persecution or well-

founded   fear      of    future   persecution    necessary    to   establish

eligibility for asylum.        See INS v. Elias-Zacarias, 502 U.S. 478,

483 (1992) (the burden of proof is on the alien to establish

eligibility for asylum); 8 C.F.R. § 1208.13(a) (2004) (same).                We

will reverse the Board only if the evidence “‘was so compelling

that no reasonable fact finder could fail to find the requisite

fear of persecution.’”        Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir. 2002) (quoting Elias-Zacarias, 502 U.S. at 483-84).              We find

no such compelling evidence.

              Mektesheva challenges the Board’s use of the streamlined

appeal procedures of 8 C.F.R. § 1003.1(a)(7) (2004).                  We have


      *
      Mektesheva does not challenge the denial of withholding of
removal or relief under the Convention Against Torture in this
court.

                                      - 2 -
recently rejected challenges to these procedures in Blanco de

Belbruno v. Ashcroft, 362 F.3d 272 (4th Cir. 2004).   In addition,

we conclude that Mektesheva’s challenge to the use of the procedure

in her case is without merit.   As we stated in Blanco de Belbruno,

“[i]f the [Board]’s practices result in a decision that allows a

non-harmless error to slip through, there is always the avenue of

an appeal to the court to correct the error.”   Id. at 281.   Here,

we find no such error.

          We deny Mektesheva’s motion to place this appeal in

abeyance pending the outcome of her application for adjustment of

status.   We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                                - 3 -